DETAILED ACTION
This Office Action is in response to the Amendment filed on 22 June 2022.
Claims 1-30 are presented for examination.
Claims 1, 7, 11, 15, 18, 20-22 and 28 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

In Claims 1, 15, 22 and 28, the Applicant argues:
(1)	Yi, Ye ‘538, Park, Si, Kim, Hwang, Jeon, Ye ‘942 and Li—alone or in any combination –do not teach or suggest “a skipping signal identifying one or more UEs that are to skip frequency hopping for a duration indicated by the skipping signal”, as recited in amended independent claim [Remarks, page 9].
(2)	This discussion in Yi where the UE receives a MIB which indicates whether the network enables and disables frequency hopping for a UE, however, does not teach or suggest “a skipping signal identifying one or more UEs that are to skip frequency hopping for a duration indicated by the skipping signal”, as recited in amended independent claim 1 [Remarks, page 10].

(3)	Ye ‘538 does not overcome the deficiencies of Yi.  Specifically, Ye ‘538 does not teach or suggest “a skipping signal identifying one or more UEs that are to skip frequency hopping for a duration indicated by the skipping signal”, as recited in amended independent claim 1.  In addition, Park, Si, Kim, Hwang, Jeon, Ye ‘942, and do not overcome the deficiencies of Yi, nor does the Office Action indicate otherwise.  
Therefore, for at least these reasons, amended independent claim 1 is allowable over any combination of Yi, Ye ‘538, Park, Si, Kim, Hwang, Jeon, Ye ‘942, and Li.  Amended independent claims 15, 22, and 28 include features similar to those of amended independent claim 1 and is likewise allowable for at least similar reasons.  Accordingly, Applicant requests that the rejection of independent claims 1, 15, 22, and 28 under 35 USC § 103 be withdrawn [Remarks, page 10].

The Examiner respectfully disagrees with this argument.

As per the first, second and third argument,
As indicated below, Ye ‘538 discloses a method for wireless communication performed by an apparatus of a user equipment (UE), comprising:
receiving a discovery reference signal (DRS) including a skipping signal identifying one or more UEs that are to skip frequency hopping for a duration indicated by the skipping signal (see page 6, paragraph 40 and page 10 paragraph 60, lines 4-5 and page 14, paragraph 81; receiving/transmitted a discovery reference signal (DRS)/DRS including a skipping signal/(MIB or SIB) identifying one or more UEs/UEs that are to skip/skip frequency hopping/(frequency hopping) for a duration/(maximum dwell time) indicated/indicate by the skipping signal/MIB or SIB).
In other words, paragraph 81 discloses one bit is transmitted in the MIB or SIB to indicate whether or not a skip is performed.  A bitmap is transmitted to indicate channel skipping.  A hopping sequence is configured through the SIB by using a bitmap or an indication.
Therefore, Ye ’538 discloses the limitation “receiving a discovery reference signal (DRS) including a skipping signal identifying one or more UEs that are to skip frequency hopping for a duration indicated by the skipping signal”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (WO 2016/129959 A1), hereinafter Yi ‘959 in view of Ye et al (WO 2018/191538 A1), hereinafter Ye ‘538.

Regarding Claim 1, Yi ‘959 discloses a method for wireless communication performed by an apparatus of a user equipment (UE), comprising: 
receiving a reference signal (RS) (see page 7, paragraph 34 and page 8, paragraph 39 and page 11, paragraph 51, lines 1-2 and paragraph 52; receiving/receive a reference signal (RS)/(PBCH, PSS or SSS) including a skipping signal identifying one or more UEs (see page 8, paragraph 39; including a skipping signal/(MIB indicating whether frequency hopping is enabled or not) identifying/for one/the or more UEs/low cost UE); 
staying on an anchor channel when the skipping signal identifies the UE (see page 10, paragraph 49; staying/fixed on an anchor channel/(frequency hopping is not used) when the skipping signal/(SIB1 transmission) identifies/indicating the UE/UE); and
switching from the anchor channel to a first downlink (DL) hopping channel of a DL frequency hopping pattern when the skipping signal does not identify the UE (see page 10, paragraph 49 and page 11, paragraph 52; switching/enable from the anchor channel/(frequency hopping is not used) to a first downlink (DL) hopping channel/(starting subband to start frequency hopping at SFN=0) of a DL/DL frequency/frequency hopping/hopping pattern/pattern when the skipping signal/(SIB1 transmission) does not identify/indicating the UE/UE).
Although Yi ‘959 discloses a reference signal as set forth above,
Yi ‘959 does not explicitly disclose receiving a “discovery” reference signal (DRS) including a skipping signal identifying one or more UEs “that are to skip frequency hopping for a duration indicated by the skipping signal”.
However, Ye ‘538 discloses a method for wireless communication performed by an apparatus of a user equipment (UE), comprising:
receiving a discovery reference signal (DRS) including a skipping signal identifying one or more UEs that are to skip frequency hopping for a duration indicated by the skipping signal (see page 6, paragraph 40 and page 10 paragraph 60, lines 4-5 and page 14, paragraph 81; receiving/transmitted a discovery reference signal (DRS)/DRS including a skipping signal/(MIB or SIB) identifying one or more UEs/UEs that are to skip/skip frequency hopping/(frequency hopping) for a duration/(maximum dwell time) indicated/indicate by the skipping signal/MIB or SIB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receiving a “discovery” reference signal (DRS) including a skipping signal identifying one or more UEs “that are to skip frequency hopping for a duration indicated by the skipping signal” as taught by Ye ‘538 in the system of Yi ‘959 to ensure that the UEs have low cost, eMTC and NB-IoT techniques are designed to ensure that the UEs have low cost, low power consumption and enhanced coverage (see page 5, paragraph 36, lines 11-12 of Ye ‘538).
Regarding Claim 2, Yi ‘959 discloses the method, wherein the RS includes one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), or a system information block (SIB) (see page 7, paragraph 34 and page 11, paragraph 51; wherein the RS/(new signal) includes one or more of a primary synchronization signal (PSS)/PSS).
Although Yi ‘959 discloses the reference signal includes one or more of a PSS as set forth above,
Yi ‘959 does not explicitly disclose the “discovery” reference signal.
However, Ye ‘538 discloses the method, wherein the DRS includes one or more a physical broadcast channel (PBCH) (see page 6, paragraphs 40 and 42; wherein the DRS/DRS includes one or more a physical broadcast channel/PBCH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the “discovery” reference signal as taught by Ye ‘538 in the system of Yi ‘959 to ensure that the UEs have low cost, eMTC and NB-IoT techniques are designed to ensure that the UEs have low cost, low power consumption and enhanced coverage (see page 5, paragraph 36, lines 11-12 of Ye ‘538).
Regarding Claim 3, Yi ‘959 discloses the method, wherein the one or more UEs identified by the skipping signal are permitted to enter a low-power state for one or more DRS periods (see pages 6-7, paragraph 30 and page 10, paragraph 49;; wherein the one or more UEs/UEs identified by the skipping signal/(frequency hopping) are permitted to enter a low-power state/(reducing bandwidth) for one or more DRS periods/20 MHz system bandwidth).
Regarding Claim 5, Yi ‘959 discloses the method, wherein the RS indicates the DL frequency hopping pattern (see pages 10-11, paragraphs 50-58 and pages 11-12, paragraphs 59-60; wherein the RS/(MIB) indicates/indication the DL/DL frequency hopping pattern/whether frequency hopping is enabled), and is received on the anchor channel (see pages 10-11, paragraphs 50-58 and pages 11-12, paragraphs 59-60; and is received on the anchor channel/frequency hopping is not used).
Although Yi ‘959 discloses reference signal as set forth above,
Yi ‘959 does not explicitly disclose a “discovery” reference signal.
However, Ye ‘538 discloses the method, wherein the DRS indicates the DL frequency hopping pattern (see page 6, paragraph 40 and pages 6-7, paragraph 422; the DRS/DRS indicates the DL frequency hopping pattern/(frequency hopping) identifying one or more UEs/UE);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a “discovery” reference signal as taught by Ye ‘538 in the system of Yi ‘959 to ensure that the UEs have low cost, eMTC and NB-IoT techniques are designed to ensure that the UEs have low cost, low power consumption and enhanced coverage (see page 5, paragraph 36, lines 11-12 of Ye ‘538).
Regarding Claim 15, Yi ‘959 discloses a wireless communication device (see Figure 8 and paragraph 64; a wireless communication device/low cost UE 900), comprising:
a processing system (see Figure 8 and paragraph 64; a processing system/processor 910); and 
an interface (see Figure 8 and paragraph 64; an interface/transceiver 930) configured to: 
obtain a reference signal (RS) (see page 7, paragraph 34 and page 8, paragraph 39 and page 11, paragraph 51, lines 1-2; obtain/receive a reference signal (RS)/(PBCH, PSS or SSS) including a skipping signal identifying one or more UEs (see page 8, paragraph 39; including a skipping signal/(MIB indicating whether frequency hopping is enabled or not) identifying/for one/the or more UEs/(low cost UE); 
stay on an anchor channel when the skipping signal identifies the UE (see page 10, paragraph 49; stay/fixed on an anchor channel/(frequency hopping is not used) when the skipping signal/SIB1 transmission) identifies/indicating the UE/UE); and 
switch from the anchor channel to a first downlink (DL) hopping channel of a DL frequency hopping pattern when the signal does not identify the UE (see page 10, paragraph 49 and page 11, paragraph 52; switch/enable from the anchor channel/(frequency hopping is not used) to a first downlink (DL) hopping channel/(starting subband to start frequency hopping at SFN=0) of a DL/DL frequency/frequency hopping/hopping pattern/pattern when the signal/transmission does not identify/indicating the UE/UE).
Although Yi ‘959 discloses a reference signal (RS) including a skipping signal identifying one or more user equipment (UEs) as set forth above,
Yi ‘959 does not explicitly disclose a “discovery” reference signal (DRS) including a skipping signal identifying one or more user equipment (UEs) “that are to skip frequency hopping for a duration indicated by the skipping signal”.
However, Ye ‘538 discloses a wireless communication device, comprising:
an interface configured to: 
obtain a discovery reference signal (DRS) including a skipping signal identifying one or more UEs that are to skip frequency hopping for a duration indicated by the skipping signal (see page 6, paragraph 40; obtain/transmitted a discovery reference signal (DRS)/DRS including a skipping signal/(frequency hopping) identifying one or more UEs/UE that are to skip/skip frequency hopping/(frequency hopping) for a duration/(maximum dwell time) indicated/indicate by the skipping signal/MIB or SIB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a “discovery” reference signal (DRS) including a skipping signal identifying one or more user equipment (UEs) “that are to skip frequency hopping for a duration indicated by the skipping signal as taught by Ye ‘538 in the system of Yi ‘959 to ensure that the UEs have low cost, eMTC and NB-IoT techniques are designed to ensure that the UEs have low cost, low power consumption and enhanced coverage (see page 5, paragraph 36, lines 11-12 of Ye ‘538).
Regarding Claim 16, Yi ‘959 discloses the wireless communication device, wherein the DRS indicates the DL frequency hopping pattern (see pages 10-11, paragraphs 50-58 and pages 11-12, paragraphs 59-60; wherein the RS/(MIB) indicates/indication the DL/DL frequency hopping pattern/whether frequency hopping is enabled), and is received on the anchor channel (see pages 10-11, paragraphs 50-58 and pages 11-12, paragraphs 59-60; and is received on the anchor channel/frequency hopping is not used).
Although Yi ‘959 discloses reference signal as set forth above,
Yi ‘959 does not explicitly disclose a “discovery” reference signal.
However, Ye ‘538 discloses the method, wherein the DRS indicates the DL frequency hopping pattern (see page 6, paragraph 40 and pages 6-7, paragraph 422; the DRS/DRS indicates the DL frequency hopping pattern/(frequency hopping) identifying one or more UEs/UE);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a “discovery” reference signal as taught by Ye ‘538 in the system of Yi ‘959 to ensure that the UEs have low cost, eMTC and NB-IoT techniques are designed to ensure that the UEs have low cost, low power consumption and enhanced coverage (see page 5, paragraph 36, lines 11-12 of Ye ‘538).

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Park et al (EP 3 340 500 A1), hereinafter Park.

Regarding Claim 4, Although the combination of Yi ‘959 and Ye ‘538 discloses the method as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “wherein the skipping signal indicates an absence of queued DL data for each of the one or more identified UEs during one or more DRS periods”.
However, Park discloses the method, wherein the skipping signal indicates an absence of queued DL data for each of the one or more identified UEs during one or more DRS periods (see Figure 39 and page 18, paragraph 152; wherein the skipping signal indicates an absence of queued DL data/(polling signal “P”) for each of the one or more identified UEs during one or more DRS periods/DRS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal indicates an absence of queued DL data for each of the one or more identified UEs during one or more DRS periods” as taught by Park in the combined system of Yi ‘959 and Ye ‘538  to consider interference control and a resource access scheme (see page 1, paragraph 10, lines 3-4 of Park).
Regarding Claim 19, Although the combination of Yi ‘959 and Ye ‘538 discloses the wireless communication device as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “wherein the skipping signal indicates an absence of queued DL data for each of the one or more identified UEs during one or more DRS periods”.
However, Park discloses the wireless communication device, wherein the skipping signal indicates an absence of queued DL data for each of the one or more identified UEs during one or more DRS periods (see Figure 39 and page 18, paragraph 152; wherein the skipping signal indicates an absence of queued DL data/(polling signal “P”) for each of the one or more identified UEs during one or more DRS periods/DRS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal indicates an absence of queued DL data for each of the one or more identified UEs during one or more DRS periods” as taught by Park in the combined system of Yi ‘959 and Ye ‘538  to consider interference control and a resource access scheme (see page 1, paragraph 10, lines 3-4 of Park).

Claims 6, 10-11, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Si et al (US 2020/0322807 A1), hereinafter Si.

Regarding Claim 6, Although the combination of Yi ‘959 and Ye ‘538 discloses the method as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “wherein the skipping signal is included in a reduced remaining minimum system information (RMSI) field of the DRS, the RMSI field including a bitmap identifying the one or more UEs”.
However, Si discloses the method, wherein the skipping signal is included in a reduced remaining minimum system information (RMSI) field of the DRS (see paragraphs 171-172 and 174; wherein the skipping signal is included in a reduced remaining minimum system information (RMSI)/RMSI field of the DRS/DRS), the RMSI field including a bitmap identifying the one or more UEs (see paragraphs 171-172 and 174; the RMSI/RMSI field including a bitmap/bitmap identifying the one or more UEs/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal is included in a reduced remaining minimum system information (RMSI) field of the DRS, the RMSI field including a bitmap identifying the one or more UEs” as taught by Si in the combined system of Yi ‘959 and Ye ‘538  to meet the demand for wireless data traffic (see page 5, paragraph 59, line 1 of Si).
Regarding Claim 10, Although the combination of Yi ‘959 and Ye ‘538 discloses the method as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “wherein the skipping signal is indicated by a slot format indicator (SFI) format index carried by the DRS”.
However, Si discloses the method, wherein the skipping signal is indicated by a slot format indicator (SFI) format index carried by the DRS (see paragraphs 141, 168 and 176; wherein the skipping signal is indicated by a slot format indicator (SFI) format/bitmap index carried by the DRS/DRS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal is indicated by a slot format indicator (SFI) format index carried by the DRS” as taught by Si in the combined system of Yi ‘959 and Ye ‘538 to meet the demand for wireless data traffic (see page 5, paragraph 59, line 1 of Si).
Regarding Claim 11, Although the combination of Yi ‘959 and Ye ‘538 discloses the method as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “detecting a signal indicating a channel occupancy time (COT) obtained on the first DL hopping channel of the DL frequency hopping pattern” or “receiving DL data on the first DL hopping channel of the DL frequency hopping pattern”.
However, Si discloses the method, further comprising: 
detecting a signal indicating a channel occupancy time (COT) obtained on the first DL hopping channel of the DL frequency hopping pattern (see paragraphs 107, 183-184); and
receiving DL data on the first DL hopping channel of the DL frequency hopping pattern (see paragraphs 107, 183-184).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “detecting a signal indicating a channel occupancy time (COT) obtained on the first DL hopping channel of the DL frequency hopping pattern” or “receiving DL data on the first DL hopping channel of the DL frequency hopping pattern” as taught by Si in the combined system of Yi ‘959 and Ye ‘538 to meet the demand for wireless data traffic (see page 5, paragraph 59, line 1 of Si).
Regarding Claim 17, Although the combination of Yi ‘959 and Ye ‘538 discloses the wireless communication device as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “wherein the skipping signal is included in a reduced remaining minimum system information (RMSI) field of the DRS, the RMSI field including a bitmap identifying the one or more UEs”.
However, Si discloses the wireless communication device, wherein the skipping signal is included in a reduced remaining minimum system information (RMSI) field of the DRS (see paragraphs 171-172 and 174; wherein the skipping signal is included in a reduced remaining minimum system information (RMSI)/RMSI field of the DRS/DRS), the RMSI field including a bitmap identifying the one or more UEs (see paragraphs 171-172 and 174; the RMSI/RMSI field including a bitmap/bitmap identifying the one or more UEs/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal is included in a reduced remaining minimum system information (RMSI) field of the DRS, the RMSI field including a bitmap identifying the one or more UEs” as taught by Si in the combined system of Yi ‘959 and Ye ‘538  to meet the demand for wireless data traffic (see page 5, paragraph 59, line 1 of Si).
Regarding Claim 21, Although the combination of Yi ‘959 and Ye ‘538 discloses the wireless communication device as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “detect a signal indicating a channel occupancy time (COT) obtained on the first DL hopping channel of the DL frequency hopping pattern” or “obtain DL data on the first DL hopping channel of the DL frequency hopping pattern”.
However, Si discloses the wireless communication device, wherein:
the processing system is further configured to:
detect a signal indicating a channel occupancy time (COT) obtained on the first DL hopping channel of the DL frequency hopping pattern (see paragraphs 107, 183-184); and the interface is further configured to:
obtain DL data on the first DL hopping channel of the DL frequency hopping pattern (see paragraphs 107, 183-184).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “detecting a signal indicating a channel occupancy time (COT) obtained on the first DL hopping channel of the DL frequency hopping pattern” or “receiving DL data on the first DL hopping channel of the DL frequency hopping pattern” as taught by Si in the combined system of Yi ‘959 and Ye ‘538 to meet the demand for wireless data traffic (see page 5, paragraph 59, line 1 of Si).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Si and further in view of Kim et al (US 2020/0314815 A1), hereinafter Kim.

Regarding Claim 7, Although the combination of Yi ‘959, Ye ‘538 and Si discloses the wireless communication device as set forth above,
The combination of Yi ‘959, Ye ‘538 and Si does not explicitly disclose “wherein the one or more identified UEs are mapped to the bitmap of the RMSI field via a radio resource control (RRC) configuration”.
However, Kim discloses the method, wherein the one or more identified UEs are mapped to the bitmap of the RMSI field via a radio resource control (RRC) configuration (paragraphs 85 and 100; wherein the identified UEs/terminal are mapped to the bitmap/bitmap of the RMSI/RMSI field via a radio resource control (RRC)/RAR configuration).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more identified UEs are mapped to the bitmap of the RMSI field via a radio resource control (RRC) configuration” as taught by Kim in the combined system of Yi ‘959, Ye ‘538 and Si because in the communication system operating in a shared spectrum, a transmission delay of uplink feedback information can be reduced, and the performance of the communication system can be improved (see page 2, paragraph 28, lines 10-13 of Kim).

Claims 8, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Hwang et al (US 2019/0215807 A1), hereinafter Hwang.

Regarding Claim 8, Although the combination of Yi ‘959 and Ye ‘538 discloses the method as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “wherein the skipping signal comprises a bitmap identifying one or more groups of UEs that are to stay on the anchor channel for one or more DRS periods”.
However, Hwang discloses the method, wherein the skipping signal comprises a bitmap identifying one or more groups of UEs that are to stay on the anchor channel for one or more DRS periods (see paragraph 181; wherein the skipping signal/(frequency hopping) comprises a bitmap/DCI identifying one or more groups of UEs/terminals that are to stay on the anchor channel for one or more DRS periods/slot interval).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal comprises a bitmap identifying one or more groups of UEs that are to stay on the anchor channel for one or more DRS periods” as taught by Hwang in the combined system of Yi ‘959 and Ye ‘538 to provide a method for receiving a downlink signal by a terminal (or a user equipment (UE)) in a wireless communication system (see page 1, paragraph 2, lines 2-4 of Hwang).
Regarding Claim 12, Although the combination of Yi ‘959 and Ye ‘538 discloses the method as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “detecting a presence of uplink (UL) data buffered in the UE” or “selecting an UL frequency hopping pattern based at least in part on the DL frequency hopping pattern and an identifier unique to the UE” or “switching to a first UL hopping channel of the UL frequency hopping pattern based on detecting the presence of the buffered UL data” or “transmitting the buffered UL data on the first UL hopping channel of the UL frequency hopping pattern”.
However, Hwang discloses the method, further comprising:
detecting a presence of uplink (UL) data buffered in the UE (see paragraphs 106, 173 and 186-188); 
selecting an UL frequency hopping pattern based at least in part on the DL frequency hopping pattern and an identifier unique to the UE (see paragraphs 106, 173 and 186-188; selecting an UL frequency/frequency hopping/hopping pattern/pattern based at least in part on the DL frequency/frequency hopping/hopping pattern/pattern and an identifier unique to the UE/terminal); 
switching to a first UL hopping channel of the UL frequency hopping pattern based on detecting the presence of the buffered UL data (see paragraphs 106, 173 and 186-188); and 
transmitting the buffered UL data on the first UL hopping channel of the UL frequency hopping pattern (see paragraphs 106, 173 and 186-188).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “detecting a presence of uplink (UL) data buffered in the UE” or “selecting an UL frequency hopping pattern based at least in part on the DL frequency hopping pattern and an identifier unique to the UE” or “switching to a first UL hopping channel of the UL frequency hopping pattern based on detecting the presence of the buffered UL data” or “transmitting the buffered UL data on the first UL hopping channel of the UL frequency hopping pattern” as taught by Hwang in the combined system of Yi ‘959 and Ye ‘538 to provide a method for receiving a downlink signal by a terminal (or a user equipment (UE)) in a wireless communication system (see page 1, paragraph 2, lines 2-4 of Hwang).
Regarding Claim 13, Although the combination of Yi ‘959 and Ye ‘538 discloses the method as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “wherein the first UL hopping channel of the UL frequency hopping pattern corresponds to one of a configured grant (CG) configuration or a physical random access channel (PRACH)”.
However, Hwang discloses the method, wherein the first UL hopping channel of the UL frequency hopping pattern corresponds to one of a configured grant (CG) configuration or a physical random access channel (PRACH) (see paragraphs 44 and 191; frequency hopping is performed within the hopping bandwidth configured based on common PRB indexing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first UL hopping channel of the UL frequency hopping pattern corresponds to one of a configured grant (CG) configuration or a physical random access channel (PRACH)” as taught by Hwang in the combined system of Yi ‘959 and Ye ‘538 to provide a method for receiving a downlink signal by a terminal (or a user equipment (UE)) in a wireless communication system (see page 1, paragraph 2, lines 2-4 of Hwang).
Regarding Claim 14, Although the combination of Yi ‘959 and Ye ‘538 discloses the method as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “returning to the first DL hopping channel of the DL frequency hopping pattern” or “monitoring the first DL hopping channel of the DL frequency hopping pattern for one of an UL re-transmission grant or a random access response (RAR)”.
However, Hwang discloses the method, further comprising: 
returning to the first DL hopping channel of the DL frequency hopping pattern; and monitoring the first DL hopping channel of the DL frequency hopping pattern for one of an UL re-transmission grant or a random access response (RAR) (see paragraph 191; hopping in the initial uplink bandwidth part in which a message 3 is transmitted may also follow the above method, and a hopping scheme may be transmitted in the random access response (RAR).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “returning to the first DL hopping channel of the DL frequency hopping pattern” or “monitoring the first DL hopping channel of the DL frequency hopping pattern for one of an UL re-transmission grant or a random access response (RAR)” as taught by Hwang in the combined system of Yi ‘959 and Ye ‘538 to provide a method for receiving a downlink signal by a terminal (or a user equipment (UE)) in a wireless communication system (see page 1, paragraph 2, lines 2-4 of Hwang).
Regarding Claim 20, Although the combination of Yi ‘959 and Ye ‘538 discloses the wireless communication device as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “detect a presence of uplink (UL) data buffered in the UE” or “determine an UL frequency hopping pattern based at least in part on the DL frequency hopping pattern and an identifier unique to the UE” or “switch to a first UL hopping channel of the UL frequency hopping pattern based on detecting the presence of the buffered UL data” or “the interface is further configured to: output the buffered UL data for transmission on the first UL hopping channel of the UL frequency hopping pattern”.
However, Hwang discloses the wireless communication device, wherein:
the processing system is configured to:
detect a presence of uplink (UL) data buffered in the UE (see paragraphs 106, 173 and 186-188); 
selecting an UL frequency hopping pattern based at least in part on the DL frequency hopping pattern and an identifier unique to the UE (see paragraphs 106, 173 and 186-188; selecting an UL frequency/frequency hopping/hopping pattern/pattern based at least in part on the DL frequency/frequency hopping/hopping pattern/pattern and an identifier unique to the UE/terminal); 
determine an UL frequency hopping pattern based at least in part on the DL frequency hopping pattern and an identifier unique to the UE (see paragraphs 106, 173 and 186-188);
switch to a first UL hopping channel of the UL frequency hopping pattern based on detecting the presence of the buffered UL data (see paragraphs 106, 173 and 186-188;); and 
the interface is further configured to: 
output the buffered UL data for transmission on the first UL hopping channel of the UL frequency hopping pattern (see paragraphs 106, 173 and 186-188).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “detect a presence of uplink (UL) data buffered in the UE” or “determine an UL frequency hopping pattern based at least in part on the DL frequency hopping pattern and an identifier unique to the UE” or “switch to a first UL hopping channel of the UL frequency hopping pattern based on detecting the presence of the buffered UL data” or “the interface is further configured to: output the buffered UL data for transmission on the first UL hopping channel of the UL frequency hopping pattern” as taught by Hwang in the combined system of Yi ‘959 and Ye ‘538 to provide a method for receiving a downlink signal by a terminal (or a user equipment (UE)) in a wireless communication system (see page 1, paragraph 2, lines 2-4 of Hwang).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Jeon et al (US 2019/0215781 A1), hereinafter Jeon.

Regarding Claim 9, Although the combination of Yi ‘959 and Ye ‘538 discloses the method as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “wherein the skipping signal is included in a frequency domain resource assignment (FDRA) field of a downlink control information (DCI) message”.
However, Jeon discloses the method, wherein the skipping signal is included in a frequency domain resource assignment (FDRA) field of a downlink control information (DCI) message (see Figure 16 and paragraph 147; wherein the skipping signal/(frequency hopping) is included in a frequency domain resource assignment (FDRA)/FDRA field of a downlink control information (DCI)/DCI message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal is included in a frequency domain resource assignment (FDRA) field of a downlink control information (DCI) message” as taught by Jeon in the combined system of Yi ‘959 and Ye ‘538 to improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency (see page 1, paragraph 2, lines 6-8 of Jeon).
Regarding Claim 18, Although the combination of Yi ‘959 and Ye ‘538 discloses the wireless communication device as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “wherein the skipping signal is included in a frequency domain resource assignment (FDRA) field of a downlink control information (DCI) message”.
However, Jeon discloses the wireless communication device, wherein the skipping signal is included in a frequency domain resource assignment (FDRA) field of a downlink control information (DCI) message (see Figure 16 and paragraph 147; wherein the skipping signal/(frequency hopping) is included in a frequency domain resource assignment (FDRA)/FDRA field of a downlink control information (DCI)/DCI message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal is included in a frequency domain resource assignment (FDRA) field of a downlink control information (DCI) message” as taught by Jeon in the combined system of Yi ‘959 and Ye ‘538 to improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency (see page 1, paragraph 2, lines 6-8 of Jeon).

Claims 22, 25-26, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Ye et al (WO 2018/144942 A1), hereinafter Ye ‘942.

Regarding Claim 22, Yi ‘959 discloses a method for wireless communication performed by an apparatus, comprising: 
transmitting a reference signal (RS) (see page 7, paragraph 34 and page 8, paragraph 39 and page 11, paragraph 51, lines 1-2; transmitting/receive a reference signal (RS)/(PBCH, PSS or SSS) including a skipping signal identifying one or more user equipment (UEs) (see page 8, paragraph 39; including a skipping signal/(MIB indicating whether frequency hopping is enabled or not) identifying/for one/the or more UEs/low cost UE).
Although Yi ‘959 discloses transmitting a reference signal as set forth above,
Yi ‘959 does not explicitly disclose transmitting a “discovery” reference signal (DRS) including a skipping signal identifying one or more user equipment (UEs) “that are to skip frequency hopping for a duration indicated by the skipping channel”.
However, Ye ‘538 discloses a method for wireless communication performed by an apparatus, comprising:
transmitting a discovery reference signal (DRS) including a skipping signal identifying one or more UEs that are to skip frequency hopping for a duration indicated by the skipping signal (see page 6, paragraph 40 and page 10 paragraph 60, lines 4-5 and page 14, paragraph 81; transmitting/transmitted a discovery reference signal (DRS)/DRS including a skipping signal/(frequency hopping) identifying one or more UEs/UE that are to skip/skip frequency hopping/(frequency hopping) for a duration/(maximum dwell time) indicated/indicate by the skipping signal/MIB or SIB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include transmitting a “discovery” reference signal (DRS) including a skipping signal identifying one or more user equipment (UEs) “that are to skip frequency hopping for a duration indicated by the skipping channel” as taught by Ye ‘538 in the system of Yi ‘959 to ensure that the UEs have low cost, eMTC and NB-IoT techniques are designed to ensure that the UEs have low cost, low power consumption and enhanced coverage (see page 5, paragraph 36, lines 11-12 of Ye ‘538).
Although the combination of Yi ‘959 and Ye ‘538 discloses a method for wireless communication performed by an apparatus as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “transmitting a signal indicating a channel occupancy time (COT) obtained on a first downlink (DL) hopping channel of a DL frequency hopping pattern” or “transmitting DL data on the first DL hopping channel of the DL frequency hopping pattern”.
However, Ye ‘942 discloses a method for wireless communication performed by an apparatus, comprising:
transmitting a signal indicating a channel occupancy time (COT) obtained on a first downlink (DL) hopping channel of a DL frequency hopping pattern (see paragraph 30; transmitting/receive a signal indicating a channel occupancy time (COT)/COT obtained on a first downlink (DL)/downlink hopping/hopping channel/channel of a DL/downlink frequency/frequency hopping/hopping pattern/sequence); and
transmitting DL data on the first DL hopping channel of the DL frequency hopping pattern (see paragraph 30; transmitting DL/downlink data on the first DL/downlink hopping/hopping channel of the DL/downlink frequency/frequency hopping/hopping pattern/sequence).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting a signal indicating a channel occupancy time (COT) obtained on a first downlink (DL) hopping channel of a DL frequency hopping pattern” or “transmitting DL data on the first DL hopping channel of the DL frequency hopping pattern” as taught by Ye ‘942 in the combined system of Yi ‘959 and Ye ‘538 to provide U-IoT with frequency hopping (see page 5, paragraph 27, lines 11-12 of Ye ‘942).
Regarding Claim 25, Yi ‘959 discloses the method, wherein the one or more UEs identified by the skipping signal are permitted to enter a low-power state for one or more DRS periods (see pages 6-7, paragraph 30; wherein the one or more UEs/UEs identified by the skipping signal are permitted to enter a low-power state/(reducing bandwidth) for one or more DRS periods/20 MHz system bandwidth).
Regarding Claim 26, Yi ‘959 discloses the method, further comprising receiving uplink (UL) data from a UE on a first UL hopping channel of an UL frequency hopping pattern (see Figure 5 and page 6, paragraph 28; further comprising receiving uplink (UL)/UL data/(user data) from a UE/UE on a first UL/UL hopping channel/PUSCH of an UL frequency/frequency hopping/hopping pattern).
Regarding Claim 28, Yi ‘959 discloses a wireless communication device (see Figure 8 and paragraph 64; a wireless communication device/low cost UE 900) comprising:
a processing system (see Figure 8 and paragraph 64, line 2; a processing system/processor 910); and 
an interface (see Figure 8 and paragraph 64, line 3; an interface/radio interface) configured to: 
output for transmission a reference signal (RS) (see page 7, paragraph 34 and page 8, paragraph 39 and page 11, paragraph 51, lines 1-2; output/receive for transmission a reference signal (RS)/(PBCH, PSS or SSS) including a skipping signal identifying one or more user equipment (UEs) (see page 8, paragraph 39; including a skipping signal/(MIB indicating whether frequency hopping is enabled or not) identifying/for one/the or more UEs/low cost UE).
Although Yi ‘959 discloses a reference signal as set forth above,
Yi ‘959 does not explicitly disclose a “discovery” reference signal including a skipping signal identifying one or more user equipment (UEs) “that are to skip frequency hopping for a duration indicated by the skipping signal”.
However, Ye ‘538 discloses a wireless communication device comprising:
transmission a discovery reference signal (DRS) including a skipping signal identifying one or more UEs that are to skip frequency hopping for a duration indicated by the skipping signal (see page 6, paragraph 40; transmission/transmitted a discovery reference signal (DRS)/DRS including a skipping signal/(frequency hopping) identifying one or more UEs/UE that are to skip/skip frequency hopping/(frequency hopping) for a duration/(maximum dwell time) indicated/indicate by the skipping signal/MIB or SIB);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a “discovery” reference signal including a skipping signal identifying one or more user equipment (UEs) “that are to skip frequency hopping for a duration indicated by the skipping signal” as taught by Ye ‘538 in the system of Yi ‘959 to ensure that the UEs have low cost, eMTC and NB-IoT techniques are designed to ensure that the UEs have low cost, low power consumption and enhanced coverage (see page 5, paragraph 36, lines 11-12 of Ye ‘538).
Although the combination of Yi ‘959 and Ye ‘538 discloses a wireless communication device as set forth above,
The combination of Yi ‘959 and Ye ‘538 does not explicitly disclose “output for transmission a signal indicating a channel occupancy time (COT) obtained on a first downlink (DL) hopping channel of a DL frequency hopping pattern” or “output for transmission DL data on the first DL hopping channel of the DL frequency hopping pattern”.
However, Ye ‘942 discloses a wireless communication device comprising:
output for transmission a signal indicating a channel occupancy time (COT) obtained on a first downlink (DL) hopping channel of a DL frequency hopping pattern (see paragraph 30; output for transmission/receive a signal indicating a channel occupancy time (COT)/COT obtained on a first downlink (DL)/downlink hopping/hopping channel/channel of a DL/downlink frequency/frequency hopping/hopping pattern/sequence); and
output for transmission DL data on the first DL hopping channel of the DL frequency hopping pattern (see paragraph 30; output for transmission/receive DL/downlink data on the first DL/downlink hopping channel of the DL/downlink frequency/frequency hopping/hopping pattern/sequence).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “output for transmission a signal indicating a channel occupancy time (COT) obtained on a first downlink (DL) hopping channel of a DL frequency hopping pattern” or “output for transmission DL data on the first DL hopping channel of the DL frequency hopping pattern” as taught by Ye ‘942 in the combined system of Yi ‘959 and Ye ‘538 to provide U-IoT with frequency hopping (see page 5, paragraph 27, lines 11-12 of Ye ‘942).
Regarding Claim 30, Yi ‘959 discloses the wireless communication device, wherein the interface is further configured to obtain uplink (UL) data from a UE on a first UL hopping channel of an UL frequency hopping pattern (see Figure 5 and page 6, paragraph 28; further comprising receiving uplink (UL)/UL data/(user data) from a UE/UE on a first UL/UL hopping channel/PUSCH of an UL frequency/frequency hopping/hopping pattern).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Ye ‘942 and further in view of Li et al (US 2020/0220682 A1), hereinafter Li.

Regarding Claim 23, Although the combination of Yi ‘959, Ye ‘538 and Ye ‘942 discloses the wireless communication device as set forth above,
The combination of Yi ‘959, Ye ‘538 and Ye ‘942 does not explicitly disclose “wherein the DRS is transmitted on an anchor channel of an unlicensed frequency band and indicates the DL frequency hopping pattern”.
However, Li discloses the method, wherein the DRS is transmitted on an anchor channel of an unlicensed frequency band and indicates the DL frequency hopping pattern (see pages 2-3, paragraph 30 and page 4, paragraph 61; wherein the DRS/DRS is transmitted/transmission on an anchor channel/(fixed channel) of an unlicensed frequency band/(unlicensed spectrum) and indicates the DL/downlink frequency/frequency hopping/hopping pattern).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the DRS is transmitted on an anchor channel of an unlicensed frequency band and indicates the DL frequency hopping pattern” as taught by Li in the combined system of Yi ‘959, Ye ‘538 and Ye ‘942 to provide an effective use of an unlicensed spectrum (see page 1, paragraph 3, lines 3-4 of Li).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Ye ‘942 and further in view of Park.

Regarding Claim 24, Although the combination of Yi ‘959, Ye ‘538 and Ye ‘942 discloses the method as set forth above,
The combination of Yi ‘959, Ye ‘538 and Ye ‘942 does not explicitly disclose “wherein the skipping signal indicates an absence of queued DL data for each of the one or more identified UEs during one or more DRS periods”.
However, Park discloses the method, wherein the skipping signal indicates an absence of queued DL data for each of the one or more identified UEs during one or more DRS periods (see Figure 39 and page 18, paragraph 152; wherein the skipping signal indicates an absence of queued DL data/(polling signal “P”) for each of the one or more identified UEs during one or more DRS periods/DRS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal indicates an absence of queued DL data for each of the one or more identified UEs during one or more DRS periods” as taught by Park in the combined system of Yi ‘959, Ye ‘538 and Ye ‘942 to consider interference control and a resource access scheme (see page 1, paragraph 10, lines 3-4 of Park).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Ye ‘942 and further in view of Hwang.

Regarding Claim 27, Although the combination of Yi ‘959, Ye ‘538 and Ye ‘942 discloses the method as set forth above,
The combination of Yi ‘959, Ye ‘538 and Ye ‘942 does not explicitly disclose “wherein the first UL hopping channel of the UL frequency hopping pattern corresponds to one of a configured grant (CG) configuration or a physical random access channel (PRACH)”.
However, Hwang discloses the method, wherein the first UL hopping channel of the UL frequency hopping pattern corresponds to one of a configured grant (CG) configuration or a physical random access channel (PRACH) (see paragraphs 44 and 191; frequency hopping is performed within the hopping bandwidth configured based on common PRB indexing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first UL hopping channel of the UL frequency hopping pattern corresponds to one of a configured grant (CG) configuration or a physical random access channel (PRACH)” as taught by Hwang in the combined system of Yi ‘959, Ye ‘538 and Ye ‘942 to provide a method for receiving a downlink signal by a terminal (or a user equipment (UE)) in a wireless communication system (see page 1, paragraph 2, lines 2-4 of Hwang).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘959 in view of Ye ‘538 and further in view of Ye ‘942 and further in view of Si.

Regarding Claim 29, Although the combination of Yi ‘959, Ye ‘538 and Ye ‘942 discloses the wireless communication device as set forth above,
The combination of Yi ‘959, Ye ‘538 and Ye ‘942 does not explicitly disclose “wherein the skipping signal is included in a reduced remaining minimum system information (RMSI) field of the DRS, the RMSI field including a bitmap identifying the one or more UEs”.
However, Si discloses the wireless communication device, wherein the skipping signal is included in a reduced remaining minimum system information (RMSI) field of the DRS (see paragraphs 171-172 and 174; wherein the skipping signal is included in a reduced remaining minimum system information (RMSI)/RMSI field of the DRS/DRS), the RMSI field including a bitmap identifying the one or more UEs (see paragraphs 171-172 and 174; the RMSI/RMSI field including a bitmap/bitmap identifying the one or more UEs/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the skipping signal is included in a reduced remaining minimum system information (RMSI) field of the DRS, the RMSI field including a bitmap identifying the one or more UEs” as taught by Si in the combined system of Yi ‘959, Ye ‘538 and Ye ‘942 to meet the demand for wireless data traffic (see page 5, paragraph 59, line 1 of Si).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haartsen et al (7,280,580 B1) discloses Hop Sequence Adaptation In A Frequency-Hopping Communications System.  Specifically, see column 3, lines 28-31 and 48-80 and column 4, lines 63-67 and column 5, lines 1-3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469